DETAILED ACTION
This is an Office action based on application number 17/274,288 filed 8 March 2021, which is a national stage entry of PCT/JP2019/035273 filed 6 September 2019, which claims priority to JP2018-170960 filed 12 September 2018. Claims 1-11 are pending.
Amendments to the claims, filed 24 August 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wano et al. (JP 2003277702 A with citations taken from the translation provided by Applicant) (Wano) in view of Sakuma et al. (JP2009023777 A with citations taken from the translation provided by Applicant) (Sakuma).

Reference is made to FIG. 1 and FIG. 2 of Wano, reproduced below:

    PNG
    media_image1.png
    207
    597
    media_image1.png
    Greyscale

Regarding instant claim 1, Wano discloses a breathable double-sided adhesive tape and an adsorption-fixing sheet obtained by adhering the double-sided adhesive tape to a porous sheet, wherein said adsorption-fixing sheet is useful as a suction fixing sheet for vacuum suction fixing (paragraph [0001]). FIG. 1 illustrates the double-sided adhesive tape and FIG. 2 illustrates the suction fixing sheet (paragraphs [0011-0012]).
	In FIG. 2, Wano illustrates an absorbed body <13> adsorbed and fixed on the surface of a porous sheet <11> that is intermediate the absorbed body and a suction fixing portion <12> that performs air suction (paragraph [0044]) (i.e., a suction fixing sheet placed on a suction surface of a suction device to prevent contact between a suction target and the suction surface).
	Said porous sheet <11> is construed to have the air permeability of the claim as suction fixing portion <12> sucks air through at least porous sheet <11> to exert a suction force on adsorbed body <13>.
	In FIG. 2, Wano further illustrates that the double-sided adhesive tape <T> is disposed on one surface of the porous sheet <11>. The disclosure of a breathable double-sided adhesive tape is construed to meet the claimed adhesive layer having air permeability; furthermore, the adhesive sheet is construed to have air permeability in at least its thickness direction as the suction fixing portion <12> sucks air through at least porous sheet <11> and double-sided adhesive tape <T> to exert a suction force on adsorbed body <13>.
	In FIG. 1, Wano further illustrates that the double-sided adhesive tape <T> comprises pressure-sensitive adhesive layers <1> and <3>, base sheet <2>, and a plurality of through holes <4> perforated there through (paragraph [0012; 0019]).
	Wano further disclose that the total open area produced by the through holes controls air permeability (paragraph [0017]).
	Wano further discloses that the pressure-sensitive adhesive is a crosslinked acrylic-based polymer (paragraphs [0023-0024]).
	Wano further discloses that the suction force through the absorption-fixing sheet is tested through a 100 x 100 mm suction surface (paragraph [0048]).
	Wano further discloses that the pore diameter of the pores in porous sheet <11> are readily optimized through, e.g., the selection of the particle size of the starting components and the exertion of pressure during a sintering process to produce the porous sheet (paragraph [0039]).
	Wano does not explicitly disclose a suction force of at least 450 N in the 100 x 100 mm section. Wano does not explicitly disclose the in-plane air permeability of the suction fixing sheet.
	However, Sakuma discloses a sheet for suction fixing (Title). Reference is made to FIG. 4 of Sakuma, reproduced below:

    PNG
    media_image2.png
    240
    442
    media_image2.png
    Greyscale

	In FIG. 4, Sakuma illustrates the adsorption fixing sheet <50> includes a porous layer <21>, a plurality of pores <TH> in the porous layer, a bonding layer <25>, and a particle layer <23> (paragraph [0030]).
	Sakuma teaches that the suction force is adjusted by at least changing the opening diameter of pores <TH>, and by providing the pores <TH> the air permeability is significantly improved so that a strong suction force is exhibited (paragraphs [0019-0020]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the opening diameter of the pores in the porous layer and the diameter of the through holes in the double-sided adhesive tape of Wano as prescribed by Sakuma. The motivation for doing so would have been to optimize the air permeability of the adsorption-fixing sheet at least in the thickness direction in order to obtain a strong suction force.
	Since the instant specification is silent to unexpected results, the specific suction force is not considered to confer patentability to the claims. As the ability to adsorb, strongly, a body via a suction force is a variable that can be modified, among others, by adjusting the suction force through the optimization of air permeability through the layers of the adsorption fixing sheet, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the suction force via optimization of air permeability in the prior art combination to obtain the desired ability to adsorb a body (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	As to the claimed in-plane air permeability, Sakuma further discloses that the particle layer <23> is formed from UHMWPE fine particles (paragraph [0027]).
	Said particle layer <23> of Sakuma is analogous to the porous sheet of Wano, which is composed of an ultra-high molecular weight polyethylene (UHMWPE) that is obtained by sintering a UHMWPE powder (paragraphs [0029; 0033] of Wano).
	Sakuma further discloses that the bonding layer <25> is made from an air-permeable adhesive (paragraph [0033]), and is considered analogous to the double-sided adhesive sheet of Wano, described above.
	Sakuma further discloses that the particle layer <23> and the bonding layer <25> have air permeability in both the in-plane direction and the thickness direction such that the adsorption force exerted between the working surface <23b> and an element to be adsorbed thereon is uniform (paragraph [0036]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that both the double-sided adhesive sheet and porous sheet of Wano have air permeability in both the thickness and in-plane direction. The motivation for doing so would have been to ensure that the adsorption force exerted by the adsorption-fixing sheet is uniform.
Since the instant specification is silent to unexpected results, the specific amount of in-plane air permeability is not considered to confer patentability to the claims. As the uniformity of the exerted adsorption force is a variable that can be modified, among others, by adjusting the amount of air permeability in both the thickness and in-plane directions through the control of the porosity of at least the adhesive layer, the porous layer, or a combination of both, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the air permeability in both the thickness and in-plane direction in prior art combination to obtain the desired adsorption force uniformity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Therefore, it would have been obvious to combine Sakuma with Wano to obtain the invention as specified by the instant claim.

Regarding instant claim 2, in FIG. 1, Wano discloses double-sided adhesive tape <T> comprising a plurality of through holes <4>, a base sheet <2> and pressure-sensitive adhesive layers <1> and <3> (paragraph [0012]).

Regarding instant claim 3, Wano further disclose that the area of the through holes is 1 cm2 or more per 6 cm x 6 cm area (36 cm2) (paragraph [0017]). Therefore, the percent of open area of the through holes of the double sided sheet is 1 cm2/36 cm2 x 100% or more (i.e., 2.8% or more); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 8, Wano further discloses that the thickness of the base sheet of the double-sided adhesive is about 10 to 300 µm, and that the thickness the pressure-sensitive adhesive layers of the double-sided adhesive is 1 to 50 µm (paragraph [0021]). Therefore, the total thickness of the double-sided adhesive sheet of Wano is 12 to 400 µm; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 9, Wano further discloses that the porous sheet is composed of an ultra-high molecular weight polyethylene (UHMWPE) that is obtained by sintering a UHMWPE powder (paragraphs [0029; 0033]).

Regarding instant claim 10, Wano further discloses an exemplary adsorption-fixing sheet having a Frazier air permeability of 2.0 (paragraph [0049]), which is construed to meet the requisite air permeability of the claim.

Regarding instant claim 11, Wano further discloses that the porous sheet is antistatic treated in order avoid sparks due to charging of the porous sheet that can damage an adsorbed object; furthermore, the antistatic treatment prevents dust and dirt from adhering to an adsorbed object (paragraph [0041]).
	Wano does not explicitly disclose the surface resistivity of the porous sheet.
	However, in their original disclosure, Applicant discloses that porous sheets having a surface resistivity of 1.0 x 1012 Ω/󠄀󠄀 or less, the generation of static electricity is suppressed (see Specification at paragraph [0075]).
	Therefore, it is the Examiner’s position that Wano, in its desire to use an antistatic treatment to reduce the generation off static electricity would necessarily encompass an embodiment that has the surface resistivity required by the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wano in view of Sakuma as applied to claim 1 above, and further in view of Fuse et al. (WIPO International Publication No. WO 2016/111208 A1 with citations taken from translation provided by Applicant) (Fuse).

Regarding instant claims 4-7, Wano in view of Sakuma discloses the adsorption-fixing sheet comprising the double-sided adhesive as cited in the rejection of claim 1.
	Wano in view of Sakuma does not explicitly disclose the specific arrangement of the adhesive sheet as required by the claims.
	However, Fuse disclose an adhesive tape having adhesive layers on both sides of a base material, wherein the adhesive layer on at least one side of the adhesive layer is a mixture of an adhesive portion in which an adhesive is present and a non-adhesive portion in which no adhesive is present, wherein the ratio of the area of the adhesive portion of the adhesive layer is 40 to 95% (Claim 1).
	Reference is made to FIG. 2 of Fuse, reproduced below:

    PNG
    media_image3.png
    191
    215
    media_image3.png
    Greyscale

	In FIG. 2, Fuse illustrates that a plurality adhesive portions <2a> are separated by portions of non-adhesive <2b> (page 2, line 68 to page 3, line 87). Said adhesive portions <2a> are construed to be spaced apart from each other on a surface that would contact the porous sheet, have the same shape and same area when viewed in a direction perpendicular to the one surface of the porous sheet, and disposed at regular intervals, as required by the claims.
	Fuse teaches that an adhesive tape having such a structure alleviates the occurrence of wrinkles if a dimensional change occurs to the adherend (page 1, lines 25-27).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to arrange the pressure-sensitive adhesive layers of Wano into the plurality of adhesive portions separated by non-adhesive portions as prescribed by Fuse. The motivation for doing so would have been to alleviate any deformation (wrinkling) of the adhesive layer should any dimensional change of the adherend occur during the intended use of the structure.
	Therefore, it would have been obvious to combine Fuse with Wano in view of Sakuma to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection have been altered. Applicant’s arguments, however, are unpersuasive.
Broadly, Applicant contends that the features of the presently claimed suction fixing sheet are very different from the applied references. Applicant submits that the applied references are silent concerning the sucked force of 450 N or more; furthermore, Applicant submits that the applied references fail to disclose the in-plane air permeability of the suction fixing sheet. Applicant further submits that modifying the product of Wano by modifying the pore size to increase the air permeability and adsorption force in the thickness direction as taught by Sakuma would lead to an increase in the in-plane air permeability. Applicant submits that an increased in-plane air permeability does not necessarily lead to an increase in suction force, and points to Comparative Examples 1 and 2 of their original disclosure as evidence thereof.
	Applicant’s arguments are unpersuasive. First, as discussed above, while the prior art combination does not disclose the discrete suction force recited by the claims, the prior art reference suggest that optimizing the air permeability in the thickness direction through the optimization of the pore openings in at least the thickness direction obtains a strong suction force. Applicant has not provided evidence or persuasive arguments that (1) the skilled artisan is unable to obtain such a suction force through routine experimentation and optimization of the pore sizes, or (2) that the claimed suction force is not obvious as it results in an unexpectedly beneficial result/property that is not obvious to the skilled artisan.
	Second, as to the claimed in-plane air permeability, the modified grounds of rejection cite the teachings of Sakuma, wherein a bonding layer and particle layer of an adsorption fixing sheet have air permeability in both the thickness and in-plane direction such that the exerted adsorption force is uniform. Again, Applicant has not provided evidence or persuasive arguments that (1) the skilled artisan is unable to obtain such an in-plane air permeability through routine experimentation and optimization of the pore sizes, or (2) that the claimed in-plane air permeability is not obvious as it results in an unexpectedly beneficial result/property that is not obvious to the skilled artisan.
	Applicant’s citation of Comparative Examples 1 and 2 are unpersuasive. As understood, Applicant is attempting to show that an increase in in-plane air-permeability, which would result from an increase in the thickness permeability, does not result an increased suction force. However, in Examples and Comparative Examples, Applicant shows that increasing the in-plane air permeability, alone, does not result in an increased suction force. Specifically, in comparing Example 1 to Comparative Example 1, the areas of the porous sheet covered by the adhesive layer in both are relatively similar (43.5% and 41%, respectively). However, in Example 1, the thickness of the adhesive is 7 µm, whereas the thickness of the adhesive in Comparative Example 1 is 21 µm. The skilled artisan would readily recognize that such an increase in thickness necessarily increases the openings in the in-plane direction, alone. Similarly, Example 2 and Comparative Example 2 increases the adhesive thickness from 7 µm to 31 µm with a relatively similarly covered area (68% and 61.5%).
Therefore, Applicant has not shown that increase in both the air permeability in both directions would not improve suction force, or that the skilled artisan is not able to obtain the claimed suction force through an optimization of the pore sizes in at least the thickness direction of the prior art combination’s structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/29/2022